Hall, Judge.
This is an action on a decree of a Tennessee court in which the plaintiff seeks to recover child support payments awarded by that court in a divorce case, the decree ordering payment of $125 a month by the defendant to the plaintiff. *786The trial court granted the plaintiff’s motion for summary judgment. The defendant assigns error on this judgment and on antecedent rulings of the trial court on demurrers. Held:
Argued May 5, 1965
Decided May 19, 1965
Rehearing denied June 8, 1965.
Robert R. Tisdale, Thomas H. Antonion, for plaintiff in error.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, George B. Haley, Jr., Jeff Davis, Jr., contra.
The overruling of the defendant’s demurrers to the petition, if error, is not shown to have hindered him in preparing his defense. Jacobs v. Rittenbaum, 193 Ga. 838, 839 (20 SE2d 425); Aycock v. Williams, 185 Ga. 585, 589 (196 SE 54); Whitner v. Whitner, 207 Ga. 97, 99 (60 SE2d 464) ; Old Colony Ins. Co. v. Dressel, 220 Ga. 354, 355 (138 SE2d 886); Bell v. Tucker, 37 Ga. App. 254 (139 SE 573); Cline v. Nelson, 46 Ga. App. 600, 605 (168 SE 70); Steed v. Harris, 52 Ga. App. 581, 582 (183 SE 847); Gaulding v. Courts, 90 Ga. App. 472, 475 (93 SE2d 288); Glover v. Maddox, 98 Ga. App. 548, 558 (106 SE2d 288); Lam Amusement Co. v. Waddell, 105 Ga. App. 1, 4 (123 SE2d 310).
The parties contend that the law of Tennessee is to be applied to the defense asserted by the defendant in his answer. Under Tennessee law, and under Georgia law, in an action to enforce a court decree ordering a father to make payments for the support of a child, the fact that the father has been denied visitation privileges is not a valid defense. Thomas v. Thomas, 206 Tenn. 584 (335 SW2d 827); Stewart v. Stewart, 217 Ga. 509 (123 SE2d 547); Phillips v. Phillips, 73 Ga. App. 18 (35 SE2d 520).
The trial court did not err in sustaining the plaintiff’s demurrers to the defendant’s answer.
There being no genuine issue of material fact, the trial court did not err in granting summary judgment in favor of the plaintiff. Ga. L. 1959, p. 234 (Code Ann. § 110-1203); Wells v. Wells, 216 Ga. 384 (116 SE2d 586); Studstill v. Aetna Cas. &c. Co., 101 Ga. App. 766, 768 (115 SE2d 374); Scales v. Peevy, 103 Ga. App. 42 (118 SE2d 193).

Judgment affirmed.


Bell, P. J., and Frankum, J., concur.